Citation Nr: 0708731	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-13 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.   


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1975 to November 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
which denied compensation under 38 U.S.C.A. § 1151 for a 
seizure with resulting scalp laceration and neck disability, 
claimed as due to VA medical treatment.  The veteran 
requested a Travel Board hearing in September 2002, but he 
later withdrew such request.  In June 2003, he provided 
testimony at a personal hearing at the RO.  

In August 2004, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In November 2005, the 
VA General Counsel and the appellant's attorney filed a joint 
motion with the Court.  The Court approved the joint motion 
that month, vacating and remanding the Board's decision in 
this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties of the joint motion have overturned a factual 
determination made by the Board in August 2004. 

The veteran contends that he suffered a seizure with 
resulting scalp laceration and neck disability due to 
treatment he received at the Dallas, Texas, VA Medical Center 
(the VAMC at issue in this case) from September 2000 to 
October 2000.  

A September 2000 VA mental health history report noted that 
the veteran was admitted on September 18, 2000, to 
participate in a rehabilitation program.  He reported that he 
had been dependent on cocaine for approximately ten years off 
an on and that his last use was three days prior to 
admission.  The veteran also indicated that he had been 
dependent on heroin in the past from 1975 to 1978, but he 
denied any recent use.  As to the neurological review of 
systems, it was noted that he had what appeared to be a tonic 
clonic seizure in the past due to drug use.  The impression 
included cocaine dependence, nicotine dependence, opiate 
dependence, in full remission, and rule out substance induced 
mood disorder.  A progress note dated on September 19, 2000, 
indicated that the veteran reported symptoms of depression 
including anhedonia and that he would be started on 
Wellbutrin.  

An additional VA treatment entry dated on September 25, 2000, 
notes that the veteran fell during a tonic/clonic seizure of 
approximately forty-five seconds duration.  It was noted that 
he had a hematoma above the right orbit with a small 1/4-inch 
laceration.  There was also a larger laceration on the crown 
of the scalp in a U shape that was approximately 1.5 inches 
in diameter.  It was reported that the veteran denied any 
history of seizures and that he complained of a headache and 
right shoulder pain.  The assessment was seizure of unknown 
etiology.  

A subsequent September 2000 neurological resident consult 
entry indicated, as to an assessment, that the veteran had a 
history of falling the previous day with a tonic clonic 
seizure.  The examiner noted that the veteran had already 
undergone imaging studies which revealed no evidence of 
structural abnormalities.  It was reported that while the 
veteran did have neck pain, it appeared most likely secondary 
to his fall.  The examiner indicated that the seizure 
activity was related to the veteran's substance abuse.  
Another September 2000 entry indicated that the etiology of 
the veteran's seizure was likely due to tricyclic 
antidepressants, Wellbutrin, cocaine use or a combination of 
the three.  A September 2000 entry from a staff physician 
noted that the veteran's seizure was treatment related and 
that both Wellbutrin and Elavil may reduce the seizure 
threshold which with the veteran's recent drug use may have 
been enough to provoke the seizure.  It was reported that 
both such medications had been discontinued.  Another entry 
noted that the veteran was seen in follow-up for a seizure 
that was probably medication related.  The veteran reported 
that he did not have headaches, but that the back of his neck 
was still sore.  The assessment was status-post seizure.  

The veteran underwent a VA neurological examination in 
November 2002.  It was noted that he complained of headaches, 
neck pain, and various associated orthopedic problems.  The 
examiner referred to a recent fall by the veteran prior to a 
hospitalization in 2000.  The examiner reported that he was 
not sure that the veteran had headaches and that he did not 
think such was a residual from the fall.  The examiner 
reviewed some of the veteran's medical records and indicated 
that the veteran entered into a rehabilitation program in 
"June" 2000 and that just prior to such, he fell and had a 
head laceration.  The examiner noted that the veteran stated 
that he had suffered from headaches since that time.  It was 
noted that the veteran had a seizure associated with the fall 
and that such was allegedly an unexpected side effect of the 
drug Wellbutrin.  The examiner stated that the veteran had a 
history of heavy drug abuse with multiple drugs, including 
Preludin, IV heroin, and cocaine, and that such just as well 
may have contributed to the seizure episode.  The examiner 
stated that it was quite possible that the medication, or any 
medication, together with the prolonged illegitimate drug 
use, actually may have precipitated a seizure and that, 
therefore, such was certainly not Wellbutrin's fault alone.  
The examiner remarked that he expressed his opinion to the 
veteran that with his heavy cocaine and multiple drug abuse, 
any drug could have contributed to his seizure episode.  The 
impression was currently normal cognitive mental status 
examination with no mood disorders found and prolonged 
history of polysubstance drug abuse, including cocaine, 
heroin, and numerous other drugs, allegedly rehabilitated.  
The examiner commented that the veteran's neurological 
examination was completely normal.  

In August 2004, the Board noted that the examiner referred to 
the veteran's fall as occurring prior to rehabilitation 
treatment in "June" 2000.  However, as noted above, the 
veteran fell in September 2000 while receiving treatment.  
The Board made a factual determination that this appeared to 
have been a typographical error.     

The parties of the joint motion reversed this finding, 
stating that is was not "apparent that the error was simply 
typographical . . ."  As a result, notwithstanding other 
evidence in the record that does not support this claim, 
another examination was ordered. 

The veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which held that no showing of negligence 
was necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown:  (1) Disability/additional 
disability, (2) That VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) That there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also must 
include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.   

2.  The RO should then arrange for the 
veteran to be scheduled for a general VA 
examination.  The physician is requested 
to determine, based on the veteran's 
entire reported medical history, as well 
as on the current physical examination 
and reports of any indicated diagnostic 
testing, the degree of medical 
probability that the veteran:



(a) Currently has a residual disability 
associated with a fall which took place 
in September 2000 and, if so, 

(b) whether the disability was due to: 

        (1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or 

        (2) from an event not reasonably 
foreseeable.  

An explanation supporting the opinion 
presented should be provided.  The 
complete findings and opinion of the 
examining physician should be associated 
with the claims folder.  If the physician 
can not answer these questions without 
resort to speculation, it should be so 
indicated.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 
1151, also applying the provisions of 38 
C.F.R. § 3.358 and the Court's holdings, 
as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



